DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 2-8, in the reply filed on 04/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-8 are under examination.

Effective Filing Date
Applicant’s claims for domestic benefit and foreign priority are noted (see p. 4 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
The domestic priority document, PCT/CN2018/086671, is in Chinese, however, according to Espacenet, the English language equivalent is US2019331698, the PGPUB of the instant case, thus Applicant is entitled to domestic benefit. 
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

In the instant case, no certified copy of the foreign priority application has been filed, and further, CN201710358057.2 is not in English. Therefore, the effective filing date of the instant application is deemed to be 05/14/2018.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DIAGNOSIS OF SEPSIS-RELATED ACUTE KIDNEY INJURY COMPRISING MEASURING THE LONG NON-CODING RNA TCONS_00024536.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities.
(i) Claims 2 and 5 recite “sepsis acute kidney injury”, but “sepsis-related acute kidney injury” as disclosed at paragraph [0002] is more conventionally worded and grammatically clear.
(ii) The phrase “for use as a molecular marker for diagnosis and/or prediction of sepsis acute kidney injury” in the final two lines of claims 2 and 5 is redundant and therefore grammatically awkward. The preamble of the claims already set forth a method of diagnosis/prediction, thus, it is suggested that the phrase be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The broadest reasonable interpretation of independent claim 2 is a method of detecting the expression of a long coding RNA (LncRNA), TCONS_00024536, and “using the detected level of [TCONS_00024536] expression” to diagnose/predict sepsis-related acute kidney injury. No particular method of measurement is set forth in claim 2. Likewise, independent claim 5 is drawn to a method of detecting TCONS_00024536 in order to diagnose/predict sepsis-related acute kidney injury, with the added step of comparing TCONS_00024536 levels to a control. Dependent claim 6 stipulates that higher TCONS_00024536 levels than control correlates with sepsis-related acute kidney injury. Dependent claims 3 and 7 recite that TCONS_00024536 detection is performed by RT-PCT or real-time quantitative PCR. Finally, dependent claims 4 and 8 recite that TCONS_00024536 is subjected to RT-PCR amplification using the primers having a nucleotide sequence set forth in SEQ ID NOs: 2 and 3. The claims are drawn to a process (see Step 1 of the Revised 2019 Guidelines).
The first step in determining if subject matter is patent-eligible subject matter is to consider whether the claims recite a law of nature, a natural phenomenon or an abstract idea (see Prong One of Step 2A in the Revised 2019 Guidelines). The claims recite steps of “diagnosing” and “predicting”, which are abstract ideas. Claim 5 explicitly recites the step of comparison, which is an abstract idea, although this step is implicit in the diagnosing/predicting steps. These abstract ideas are mental process because they are concepts performed in the human mind. Specifically, diagnosing, predicting and comparing all require observation, evaluation, judgment and opinion about whether the TCONS_00024536 levels suggest the presence or absence of sepsis-related acute kidney injury. The mental step of comparing biomarker levels is similar to comparing information regarding a sample or test subject to a control or target data (see Univ. of Utah Research Found, v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014), or diagnosing an abnormal condition by performing clinical tests and thinking about the results (see In re Grams, 12 USPQ2d 1824 (Fed. Cir. 1989). The answer to Prong One of Step 2A is yes.
The second step in determining if subject matter is patent-eligible subject matter is to identify whether there are any additional elements recited in the claim beyond the judicial exceptions that integrate it into a practical application (see Prong Two of Step 2A in the Revised 2019 Guidelines). Claims 2 and 5 recite the active step of detecting TCONS_00024536 expression levels, although no particular assay is recited. Rather, the measurement of the genes or proteins expression levels amounts to reliance upon generic methods for necessary data gathering activity in order to implement the abstract idea, which is diagnosis in this case. The generic detection step does not integrate the mental analysis steps into a practical application. The answer to Prong Two of Step 2A is no.
The final step in determining if subject matter is patent-eligible subject matter is to consider whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised 2019 Guidelines). The measurement of genes and proteins in biological samples was well-understood, routine and conventional in the art. For instance, the art teaches that measuring long non-coding RNAs via RT-PCR was used to diagnose various diseases, including sepsis. See, for instance, Huang et al. (Disease Markers Volume 2017, Article ID 7962836, 6 pages; https://doi.org/10.1155/2017/7962836), who teach diagnosis of sepsis by measuring levels of the LncRNA, NEAT1, in peripheral blood mononuclear cells (see abstract). These methods represent well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality and adding only insignificant extra-solution activity to the judicial exception that are not indicative of significantly more. 
Thus, claims 2-8 are not patent-eligible.
Note, this rejection could be overcome by adding a step that integrates the judicial exception, for example a particular, specific treatment step. Alternatively, the claims could be amended to apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; see MPEP 2106.05(e) for guidance. Care must be taken, however, not to add new matter to the claims. Any claim amendments must be supported by the application as originally filed.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods of detecting TCONS_00024536 expression comprising a first primer having the nucleotide sequence as set forth in SEQ ID NO: 2 and a second primer having the nucleotide sequence as set forth in SEQ ID NO: 3., does not reasonably provide enablement for the claims as broadly recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The phrase a first primer having a nucleotide sequence as set forth in SEQ ID NO: 2 and a second primer having a nucleotide sequence as set forth in SEQ ID NO: 3 is interpreted as encompassing the full-length sequences of SEQ ID NOs: 2 and 3 or any portions thereof, including any dinucleotides or larger oligonucleotides. There is no evidence in the application or art suggesting that any dinucleotide portion of SEQ ID NOs: 2 and/or 3 could be used in the claimed RT-PCR methods. This would entail such fragments of SEQ ID NO: 2 as TA, AG, GC, CT or GT and of SEQ ID NO: 3 including GG, GA, CT, AG or CA, to name just a few. Due to the large quantity of experimentation necessary to test all the possible fragments of SEQ ID NOs: 2 capable of carrying out the claimed detection methods, the lack of direction/guidance presented in the specification regarding and the absence of working examples directed to the same, and the breadth of the claims which fail to recite limitations the primers, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Note, that this rejection could be overcome by amending the claims to recite the phrase: “a first primer having [the nucleotide sequence as set forth in SEQ ID NO: 2 and a second primer having [the nucleotide sequence as set forth in SEQ ID NO: 3.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649